387 So. 2d 477 (1980)
Lawrence K. SCHERTZ, Appellant,
v.
STATE of Florida, Appellee.
No. 78-186.
District Court of Appeal of Florida, Fourth District.
August 20, 1980.
Rehearing Denied October 1, 1980.
Richard L. Joranby, Public Defender, and Tatjana Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Stewart J. Bellus, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The appellant was originally placed on probation for a term of five years, the *478 maximum period allowable for the offense involved. After finding that the appellant had violated the terms of his probation the trial court continued the appellant on probation but added an extra year to the term of probation. The extra year exceeded the maximum legal term by one year. Heatherly v. State, 343 So. 2d 54 (Fla. 4th DCA 1977). Accordingly, the order of probation is reversed with directions that the provision for serving the extra year on probation be stricken. The order is in all other respects affirmed.
LETTS, C.J., and ANSTEAD and HERSEY, JJ., concur.